Title: To George Washington from William Woodford, 17 May 1758
From: Woodford, William
To: Washington, George



Sir
Fort George May the 17th 1758.

I have made it my Business since I Came here, to find out the past Conduct of Leiut. Steenbergen. I can plainly make it Appear by his own Books which by good fortune have fallen into my Hand, that he has Defrauded the Soldiers of their Pay in the most scandelous Manner.
As this is more the⟨n he wo⟩uld declare, when Examined At Winchester, I tho⟨ught⟩ it my Duty Immediately to Acquaint you with ⟨it⟩ that you might take the proper measures t⟨o br⟩ing him to Justice. I am Sir Your most Obdt & very humble Servt

Wm Woodford

